Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9497 Page 1 of 32




 Andrew M. Morse (4498)
 Adam M. Pace (14278)
 Snow Christensen & Martineau
 10 Exchange Place, Eleventh Floor
 P.O. Box 45000
 Salt Lake City, Utah 84145
 (801) 521-9000
 amm@scmlaw.com
 amp@scmlaw.com

 Bradley R. Hansmann, (Admitted Pro Hac Vice)
 Daniel P. Hunkins (Admitted Pro Hac Vice)
 800 Market Street, Suite 1100
 St. Louis, Missouri 63101-2501
 (314) 421-340
 (314) 421-3128 – FAX
 bhansmann@bjpc.com
 dhunkins@bjpc.com
 Attorneys for Defendant Cobalt Boats, LLC
 and AWS Boats, LLC


                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH

                                                  In Admiralty
 In re: the Complaint and the Petition of the
 United States of America in a Cause for          COBALT BOATS, LLC’S AND AWS
 Exoneration from or Limitation of Liability      BOATS, LLC’S JOINT MOTION FOR
 with Respect to National Park Service and        SUMMARY JUDGMENT AND
 Public                                           MEMORANDUM IN SUPPORT OF THEIR
 Vessels Buoy Tender No. 450, No. 257, No.        MOTION FOR SUMMARY JUDGMENT
 2510, No. 256, No. 2511, and No. 290 Re: The
 Grounding of a 21’ Speedboat in or near          [FED. R. CIV. P. 56(a)]
 Bullfrog Bay on Lake Powell, Utah, on July 24,
 2016.                                            Case No: 4:18CV65 DN PK

                                                  District Judge David Nuffer
                                                  Magistrate Judge Paul Kohler




                                                      1
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9498 Page 2 of 32




                                                      TABLE OF CONTENTS

 Introduction and Relief Sought ...................................................................................................... 6

 Background ........................................................................................................................................ 6

 Statement of Undisputed Material Facts ...................................................................................... 8

 Law and Argument ......................................................................................................................... 12

            I.         Summary judgment standard .............................................................................. 12

            II.        Jeffrey Darland’s negligent acts and omissions on July 24, 2016 were

                       the sole cause of the accident ............................................................................... 14

                       a.          Mr. Darland was an experienced boater at the time of the accident,

                                   was familiar with Lake Powell, and was familiar with the dangers

                                   associated with traveling outside the marked navigational channel ....... 15

                       b.          Renting the Vessel from All-In Boat Rentals ............................................. 16

                       c.          The 105 mile voyage on Lake Powell ........................................................ 17

                       d.          The July 24, 2016 Accident ......................................................................... 17

                       e.          Mr. Darland was not a prudent mariner on July 24, 2016 ...................... 19

            III.       The Vessel was not defective, was not unreasonably dangerous, and

                       did not cause or contribute to cause the accident .............................................. 21

                       a.          None of the fact witness claim the Vessel caused or contributed to

                                   cause the accident ....................................................................................... 23

                       b.          No expert witness has claimed that the Vessel was defective or that

                                   it caused or contributed to cause the accident .......................................... 23




                                                                                      2
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9499 Page 3 of 32




                        c.         The Vessel conformed with all applicable government and industry

                                   standard ....................................................................................................... 25

 Conclusion ........................................................................................................................................ 28

 Appendix of Evidence .................................................................................................................... 33




                                                                                      3
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9500 Page 4 of 32




                                                   TABLE OF AUTHORITIES

 I.         Cases

 Huskey v. Trujillo, 302 F.3d 1307 (Fed.Cir.2002)........................................................................... 12

 Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574 (1986) ............................................... 13

 United Steelworkers of Am. v. Phelps Dodge Corp, 865 F.2d 1539 (9th Cir. 1989) .................... 13

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ................................................................... 13

 Balint v. Carson City, 180 F3d 1047 (9th Cir. 1999) ...................................................................... 13

 Jones v. United States, 936 F.3d 318 (5th Cir. 2019)...................................................................... 13

 Celotex Corp. v. Catrett, 477 U.S. 317 (1986) ................................................................................ 14

 Donaghey v. Ocean Drilling & Exploration Co., 974 F.2d 646 (5th Cir.1992) ............................ 14

 T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass'n, 809 F.2d 626 (9 th Cir. 1987) ............... 14

 Niemela v. Imperial Mfg., Inc., 2011 UT App 333, ¶ 8, 263 P.3d 1191 .................................. 22, 24

 Ladd v. Bowers Trucking, Inc., 2011 UT App 355, ¶ 10, 264 P.3d 752 ........................................ 24

 Blank v. Garff Enterprises Inc., 2021 UT App 6, ¶¶ 29-30, 482 P.3d 258 .................................... 24

 Allen v. Minnstar, 8 F.3d 1470 (10 th Cir. 1993) ................................................................. 25, 26, 27

 Elliott v. Brunswick Corp, 903 F.2d 1505 (11th Cir. 1990) ...................................................... 26, 27

 Wheeler v. John Deere Co., 935 F.2d 1090 (10th Cir. 1991) ......................................................... 26

 Peterson v. Raymond Corp., 994 F.3d 1224, 1226 (10th Cir. 2021) ............................................. 26

 II.        Statutes

 46 U.S.C. §30505................................................................................................................................. 6

 46 U.S.C. §31106................................................................................................................................. 7

 Utah Code Ann. § 78B–6–703(1) (2008) ......................................................................................... 22


                                                                                     4
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9501 Page 5 of 32




 III.      Rules

 Federal Rules of Civil Procedure 56...................................................................................... 6, 12, 13

 10A Fed. Prac. & Proc. Civ. § 2725 (4th ed.) ............................................................................ 12, 13

 Inland Navigation Rules – Rule 5............................................................................................... 20, 21

 Inland Navigation Rules – Rule 6..................................................................................................... 20




                                                                              5
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9502 Page 6 of 32




                           INTRODUCTION AND RELIEF SOUGHT

         Under Fed. R. Civ. 56(a), Cobalt Boat, LLC (“Cobalt”) and AWS Boats, LLC (“AWS”)

 move for summary judgment on the basis that there is no evidence that the 2006 Cobalt Model 10

 Series 200 (HIN: US-FGE20038G507) (“Vessel”) involved in this accident which was

 manufactured, sold and/or distributed by Cobalt and AWS was defective or unreasonably

 dangerous at the time of the accident. Further, there is no evidence to support a finding that the

 Vessel caused or contributed to cause the accident at issue. Rather, after the close of all discovery,

 including expert discovery, the only available evidence points fault at parties other than Cobalt

 and AWS. Accordingly, pursuant to Fed. R. Civ. 56(a) and as set forth in greater detail below,

 Cobalt and AWS are entitled to summary judgment on all claims arising out of the July 24, 2016

 accident.

                                          BACKGROUND

         The action arises out of a July 24, 2016 single vessel accident wherein its captain Jeffrey

 Darland struck a partially submerged island on Lake Powell in Bullfrog Bay. The grounding

 occurred at night, after Mr. Darland admittedly consumed alcohol throughout the day, and while

 he was traveling approximately 25-30 mph. The grounding occurred far outside the marked

 channel for safe passage. At the time of the grounding, an intoxicated Jennifer Decker and three

 minor children, G.D., D.D., and B.D., were aboard the Vessel. As a result of the grounding, all

 three minor children were ejected from the Vessel, resulting in the amputation of D.D.’s leg and

 arm, among other injuries. Mr. Darland has since passed away, unrelated to the accident at issue

 in this case.




                                                           6
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9503 Page 7 of 32




        This action was initiated through the filing of a Limitation Complaint by the United States

 of America (hereinafter “United States”), pursuant to 46 U.S.C. §30505 (commonly referred to as

 the “Limitation of Liability Act” or “LOLA”) and 46 U.S.C. §31106 (commonly referred to as the

 “Public Vessels Act” or “PVA”). Numerous parties have filed claims in this action, including but

 not limited to, Cobalt, AWS, Brunswick, the Estate of Jeffrey Darland, Tara Gagliardi (mother of

 D.D. and G.D.), and Paul Theut, Guardian ad Litem for minor D.D. and G.D. (“Theut”).

        Theut and Gagliardi have also filed a lawsuit against Cobalt, AWS, Brunswick and the

 Estate of Jeffrey Darland in Maricopa County Superior Court in the State of Arizona arising out

 of this same accident. Theut and Gagliardi allege liability on theories of product negligence,

 product liability and breach of express and/or implied warranty. After Cobalt and AWS entered

 into the present action, the United States’ filed claims against Cobalt and AWS that mirrors and

 adopts Theut and Gagliardi’s claims in the case pending in Maricopa County Superior Court,

 Arizona. [ECF 225 and 226]. More specifically, the United States claims that any alleged damages

 were the proximate result of Cobalt’s and/or AWS’s fault, negligence, acts, omissions, and

 breaches of duty in the following respects: failure to properly and safely design, install, inspect

 and label the Vessel, its propulsion system and any safety mechanisms and component parts; by

 its failure to provide the Vessel with a non-defective and reasonably safe propeller system and

 safety guard for the propellers; by its failure to properly label and/or supply warning labels and

 other appropriate or adequate warnings and instructions to prevent the accident; and by its failure

 to use and/or adopt a reasonable alternative design which could have reduced or eliminated the

 foreseeable risk of harm, the omission of which rendered the product not reasonably safe. [ECF

 225 and 226]. The same parties are involved in both the present action, and that pending in


                                                         7
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9504 Page 8 of 32




 Maricopa County Superior Court in the State of Arizona. The issues are the same, and were

 actively litigated.

         After the close of all discovery, including expert discovery, there is not a single piece of

 evidence proffered by any party that supports a finding that the Vessel was defective, that the

 Vessel was unreasonably dangerous, or that Cobalt’s or AWS’ fault, negligence, act, omission, or

 breaches of duty, if any, caused or contributed to cause the accident at issue. Further, not a single

 expert has offered an alternative, safer design that existed at the time of the accident that would

 have prevented the accident. Accordingly, summary judgment is proper for Cobalt and AWS for

 the claims arising out of the July 24, 2016 accident.

                       STATEMENT OF UNDISPUTED MATERIAL FACTS

         1.      On June 24, 2016, approximately one month prior to the accident, Mr. Darland

 rented the Vessel from All-In Boat Rentals. (Exhibit 1, 223:9-24).

         2.      Mr. Darland walked around and inspected the Vessel with representatives of All-In

 Boat Rentals. (Exhibit 1, 231:2-232:18).

         3.      During his June 24, 2016 trip to Lake Powell, Mr. Darland operated the Vessel in

 and out of Bullfrog Bay approximately four to five times. (Exhibit 1, 117:1-22).

         4.      Mr. Darland had many trips to Lake Powell before renting the Vessel from All-In

 Boat Rentals. (Exhibit 1, 224:15-18).

         5.      Mr. Darland operated in the Bullfrog Bay area at least a couple times before renting

 the Vessel from All-In Boat Rentals. (Exhibit 1, 224:22-25).

         6.      On July 24, 2016, Mr. Darland rented the Vessel again from All-In Boat Rentals,

 launching it at approximately 1:30 PM (MDT). (Exhibit 1, 138:14-139:2)


                                                          8
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9505 Page 9 of 32




        7.        Mr. Darland choose not to purchase a Lake Powell map from All-In Boat Rentals,

 despite it being offered to every customer. (Exhibit 4, 39:4-15).

        8.        Mr. Darland does not think safe boating practice includes utilizing a map so that

 you are familiar with where you are and what the conditions are. (Exhibit 1, 68:5-8).

        9.        Mr. Darland choose not to perform any research on Lake Powell to identify

 navigational hazards. (Exhibit 1, 311:6-12).

        10.       Mr. Darland admitted to consuming alcohol from the time he picked up the Vessel

 at 1:30 PM (MDT) until he left his friends at Seven-Mile Canyon at approximately 9:00 PM

 (MDT). (Exhibit 1, 197:12-198:17).

        11.       It was typical for Mr. Darland to drink six to eight beers while on the water. (Exhibit

 1, 199:10-20).

        12.       Before the accident, Mr. Darland knew there were submerged or partially

 submerged features of Lake Powell outside of the designated channel. (Exhibit 1, 72:1-8).

        13.       Before the accident, Mr. Darland knew that hazards change from day to day with

 the water level. (Exhibit 1, 243:21-244:2).

        14.       Mr. Darland knew that a lot of hazards on Lake Powell were not marked. (Exhibit

 1, 246:9-13).

        15.       Mr. Darland knew that operators should slow their boats down when visibility was

 a concern, including darkness. (Exhibit 1, 65:9-66:10)

        16.       Mr. Darland believes that if it is dark and you cannot see, a safe speed would be

 10-15 mph. (Exhibit 1, 250:8-11).




                                                            9
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9506 Page 10 of 32




        17.     Before the accident, Mr. Darland knew that operators of a boat needed to be very

 careful on Lake Powell given the size of the lake and the amount of shallow water hazards. (Exhibit

 1, 244:3-9)

        18.     Before the accident, Mr. Darland knew that operators of a boat needed to keep a

 careful look-out on Lake Powell given the size of the lake and the amount of shallow water hazards.

 (Exhibit 1, 244:3-9).

        19.     Mr. Darland knew that safe speed depended on whether he was in a designated

 channel. (Exhibit 1, 65:14-17).

        20.     Mr. Darland believes safe boating practice includes utilizing the navigational aids

 that are provided on the lake. (Exhibit 1, 68:2-4).

        21.     Mr. Darland was traveling between 25-30 miles per hour at the time of the accident.

 (Exhibit 1, 142:23-143:7).

        22.     Mr. Darland left his friends at the houseboat in Seven Mile Canyon at

 approximately 9:00 PM (MDT). (Exhibit 1, 143:18-144:2).

        23.     The accident occurred at approximately 9:30 PM (MDT) in Bullfrog Bay. (Exhibit

 1, 143:18-144:2).

        24.     The sun set on July 24, 2016 at approximately 8:41 PM (MDT). (Exhibit 5, pg. 4).

        25.     The Aids to Navigation (“ATONs”) on Lake Powell are red and green buoys that

 mark the safe navigational channel on Lake Powell. (Exhibit 3, 21:10-18).

        26.     Mr. Darland knew and understood that the ATONs marked the main channel on

 Lake Powell. (Exhibit 1, 79:1-10).




                                                         10
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9507 Page 11 of 32




        27.     Utilizing only the ATON system on the night of July 24, 2016, Ranger Dallemolle

 was able to safely navigate from Hall Crossing, through the main channel and through Bullfrog

 Bay in order to respond to this accident. (Exhibit 3, 34:22-35:18).

        28.     Ranger Dallemolle testified that the ATONs in Bullfrog Bay were lit when he

 responded to this accident on July 24, 2016. (Exhibit 3, 53:12-23).

        29.     Ranger Dallemolle testified that the ATONs in Bullfrog Bay were on station when

 he responded to this accident on July 24, 2016. (Exhibit 3, 53:12-23).

        30.     Mr. Darland had no issues with the Vessel. (Exhibit 1, 118:14-21).

        31.     Mr. Darland was comfortable operating the Vessel. (Exhibit 1, 118:14-21).

        32.     Mr. Darland did not have any complaints with the way the Vessel ran. (Exhibit 1,

 118:14-21).

        33.     Mr. Darland believes the Vessel was in good condition. (Exhibit 1, 233:25-234:3).

        34.     Mr. Darland believes that the Vessel had all the equipment necessary for safe

 operation. (Exhibit 1, 233:25-234:3).

        35.     Mr. Darland testified that he did not think there was anything wrong with the Vessel

 that led to the accident. (Exhibit 1, 234:7-10).

        36.     The Vessel complied with all industry standards promulgated by National Marine

 Manufacturers Association (“NMMA”) and American Boat and Yacht Counsel (“ABYC”).

 (Exhibit 5, pg. 16-29).

        37.     The Vessel’s stern drive and propeller are appropriate for use with the Vessel, and

 are not unsafe when used in conjunction with safe boating practices. (Exhibit 5, pg. 16-29).




                                                         11
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9508 Page 12 of 32




           38.   The existence and placement of the propeller was conspicuous and expected for the

 average consumer. (Exhibit 5, pg. 16-29).

           39.   The hazard of spinning propeller is obvious. (Exhibit 5, pg. 16-29).

           40.   Jennifer Decker was aware of the fact that boat propellers are sharp. (Exhibit 2,

 127:8-12).

           41.   Jennifer Decker was aware of the fact that boat propellers rotate very rapidly.

 (Exhibit 2, 126:24-127:7)

           42.   Jennifer Decker was aware of the fact that when rotating, a boat propeller can cause

 injury. (Exhibit 2, 127:22-25).

           43.   There are no prohibitions by manufacturers, Chapman’s NMMA, ABYC, or the

 USCG concerning the seated occupation of open bow seating areas when the boat is underway

 above planning speed. (Exhibit 5, pg. 16-29).

           44.   Visibility from the helm of the Vessel was compliant with ABYC H-1 and as such

 the Vessel and its equipment did not pose any obstruction to operator’s visibility. (Exhibit 5, pg.

 16-29).

           45.   The Vessel’s owner’s manual discusses operator responsibility, including

 information about navigation aids, safe seating, handrail use, visibility, nighttime operation, high

 speed operation, and hazards with operating under the influence of drugs or alcohol. (Exhibit 5,

 pg. 16-29).

           46.   The Vessel was affixed with warnings labels throughout that complied with

 guidelines supplied by ABYC. (Exhibit 5, 16-29).




                                                         12
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9509 Page 13 of 32




                                     LAW AND ARGUMENT

 I.     SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate where the only issue to be decided is an issue of law.

 Huskey v. Trujillo, 302 F.3d 1307, 1310 (Fed.Cir.2002) (citing Dana Corp. v. United States, 174

 F.3d 1344, 1347 (Fed.Cir.1999)). See also, 10A Fed. Prac. & Proc. Civ. § 2725 (4th ed.) (“It

 necessarily follows from the standard set forth in [Fed. R. Civ. P. 56] that when the only issues to

 be decided in the case are issues of law, summary judgment may be granted.”)

        Additionally:

        The fact that difficult questions of law exist or that the parties differ on the legal
        conclusions to be drawn from the facts is not in and of itself a ground for denying
        summary judgment inasmuch as refusing to grant the motion does not obviate the
        court's obligation to make a difficult decision; a denial merely postpones coming to
        grips with the problem at the cost of engaging in a full-dress trial that is unnecessary
        for a just adjudication of the dispute. Therefore, when the only question is what
        legal conclusions are to be drawn from an established set of facts, the entry of a
        summary judgment usually should be directed. 10A Fed. Prac. & Proc. Civ. § 2725
        (4th ed.)
        A court shall grant summary judgment on a claim when the moving party establishes that

 there is no genuine dispute as to any material fact, and the movant is entitled to judgment as a

 matter of law. Fed. R. Civ. P. 56(a). No genuine issue of fact exists if the record taken as a whole

 could not lead a rational trier of fact to find for the non-moving party. See Matsushita Elec. Indus.

 Co. v. Zenith Radio, 475 U.S. 574, 586 (1986). A “scintilla of evidence” or evidence that is merely

 “colorable or not significantly probative” does not present a genuine issue of material fact. United

 Steelworkers of Am. v. Phelps Dodge Corp, 865 F.2d 1539, 1542 (9th Cir. 1989), cert denied, 493

 U.S. 809 (1989) (citation omitted). A genuine issue of fact exists only “if the evidence is such that




                                                          13
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9510 Page 14 of 32




 a reasonable jury could return a verdict for the non-moving party.” Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 248 (1986).

         In cases tried to a jury, the court must not weigh the evidence or determine the truth of the

 matter, but only determine whether there is a genuine issue for trial. Balint v. Carson City, 180

 F3d 1047, 1054 (9th Cir. 1999) (citation omitted). However, pursuant to the Suits in Admiralty

 Act, 46 U.S.C. § 30903(b), an admiralty action against the United States must be tried to the court,

 sitting without a jury. In a non-jury case, “a district court has somewhat greater discretion to

 consider what weight it will accord the evidence.” Jones v. United States, 936 F.3d 318, 321–22

 (5th Cir. 2019). As such, “[w]hen deciding a motion for summary judgment prior to a bench trial,

 the district court has the limited discretion to decide that the same evidence, presented to him or

 her as a trier of fact in a plenary trial, could not possibly lead to a different result.” Id.

         Summary judgment is also proper if the party opposing the motion fails to establish an

 essential element of their case. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In this

 regard, the non-moving party must do more than simply deny the allegations raised by the moving

 party. Donaghey v. Ocean Drilling & Exploration Co., 974 F.2d 646, 649 (5th Cir.1992). Rather,

 the non-moving party must come forward with competent evidence, such as affidavits or

 depositions, to buttress its claims. Id. The substantive law governing a claim determines whether

 a fact is material. T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass'n, 809 F.2d 626, 631 (9 th

 Cir. 1987).

         As the record will show, all facts point to liability being borne entirely by parties other than

 Cobalt and AWS. There has not been a scintilla of evidence developed during the course of

 discovery to support a finding that the Vessel was defective and/or unreasonably dangerous, or


                                                             14
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9511 Page 15 of 32




 that such condition caused or contributed to cause this accident, such that liability could attach to

 Cobalt and/or AWS for the July 24, 2016 accident. The only evidence that can be considered by

 this Court shows that Cobalt and AWS are not liable, thereby demonstrating the absence of a

 genuine issue of material fact. At the time this motion is being filed, discovery is closed, expert

 witness reports are exchanged, rebuttal expert witness opinions are exchanged, and all expert

 witnesses have been deposed. At the close of all those proceedings, there is no evidence that either

 Cobalt or AWS caused or contributed to cause this accident. For these reasons, it is appropriate to

 grant summary judgment in favor of both Cobalt and AWS, and to exonerate these parties from all

 claims associated with the July 24, 2016 accident.

 II.    MR. DARLAND’S ACTS AND OMISSIONS CAUSED THIS ACCIDENT

        Mr. Darland’s negligent vessel operation and violations of the Inland Navigation Rules was

 the sole cause of the July 24, 2016 accident.

        a. Mr. Darland was an experienced boater at the time of the accident, was familiar with
           Lake Powell, and was familiar with the dangers associated with traveling outside the
           marked channel.

        Mr. Darland was not a novice boat operator - quite the opposite. He had been operating

 boats since 1994 or 1995.1 Further, Mr. Darland owned a 38-foot Hustler, which is capable of

 reaching speeds of 80 mph, since 2004.2 During the 20+ years he operated boats, he took no formal

 boating safety classes or navigational training courses. Instead, Mr. Darland testified that he

 learned about boater safety through experience and being on the water. 3 Because of that




                1 Exhibit 1, 31:14-19
                2 Exhibit 1, 39:4-25
                3 Exhibit 1, 58:13-22


                                                          15
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9512 Page 16 of 32




 experience, Mr. Darland acknowledged that he was aware that safe boating speeds should reflect

 applicable water conditions, weather conditions, and lighting conditions.4

        Aside from his general boating knowledge and experience, Mr. Darland had actual

 experience boating on Lake Powell, having operated on the lake at least once a year since

 purchasing the 38-foot Hustler in 2004.5 In fact, on June 24, 2016, approximately one month prior

 to the accident, Mr. Darland rented the Vessel from All-In Boat Rentals. During that trip, Mr.

 Darland navigated in and out Bullfrog Bay, past the very island he would later strike on July 24,

 2016, approximately four-five times. This would have also required Mr. Darland to use the very

 ATONs he chose to ignore on the night of the accident, approximately four-five times. Based on

 his experience navigating on Lake Powell, the uncontroverted material facts establish that Mr.

 Darland was aware of the following:

                -     That there were submerged or partially submerged features of Lake Powell

                      outside of the marked channel;

                -     That hazards change from day to day on Lake Powell because of the water level;

                -     That not all hazards on Lake Powell were marked;

                -     That operators should slow the boat down when it was dark; and

                -     That operators need to keep a careful look-out on Lake Powell given the number

                      of hazards.




                4   Exhibit 1, 64:9-66:10
                5
                    Exhibit 1, 53:9-54:20

                                                          16
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9513 Page 17 of 32




        Unfortunately, Mr. Darland chose to ignore these safe boating practices on July 24, 2016,

 resulting in his traveling outside the marked channel, too fast for conditions, at night, and without

 a proper look-out.

        b. Renting the Vessel from All-In Boat Rentals.

        Mr. Darland, his two sons, Jennifer Decker, and her son arrived at the Lake Powell region

 on Saturday July 23, 2016. Mr. Darland made arrangements with All-In Boat Rentals to rent the

 Vessel for the second time in as many months. During the prior June 2016 visit, Mr. Darland

 inspected and reviewed the Vessel with All-In Boat Rentals wherein the basic features of the

 Vessel were explained. When reviewing these features, All-In Boat Rentals admonishes all of its

 renters from operating at night because you cannot see and it is too dangerous.6 All-In Boat Rentals

 further informs all of its customers that not all hazards outside of the marked channel on Lake

 Powell are marked – a fact that Mr. Darland already knew.7 All-In Boat Rentals also advises its

 renters that when traveling outside of the marked channel, operators need to travel at a slower

 speed and keep a proper look-out – another fact that Mr. Darland was already aware of. 8

        To further assist its customers with navigation on Lake Powell, All-In Boat Rentals offers

 for purchase, a map commonly referred to as the “Stan Jones” map. When renting the Vessel from

 All-In Boat Rentals, Mr. Darland made the conscious decision to not purchase the Stan Jones map.

 In fact, he testified that he never used maps, choosing instead to rely solely on his memory. 9 Before




                6 Exhibit 4, 184:10-25
                7 Exhibit 4, 143:9-14
                8 Exhibit 6, 100:16-25
                9 Exhibit 1, 241:18-242:19


                                                          17
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9514 Page 18 of 32




 departing, Mr. Darland took no actions to familiarize himself with Lake Powell, including

 reviewing any of the available information on the internet.10

        c. The 105 mile Voyage up lake from Wahweap to Seven Mile Canyon

        On July 24, 2016, Mr. Darland picked up the Vessel from All-In Boat Rentals at

 approximately 1:30 PM (MDT) and embarked from Wahweap Marina for a three-day trip on Lake

 Powell. The Vessel departed Wahweap Marina with plans to meet friends anchored on a houseboat

 in Seven Mile Canyon, 105 miles away from Wahweap Marina, before they were going to stay the

 night at Bullfrog Marina located in Bullfrog Bay.

        After making several stops while traveling up lake, the Vessel arrived in Seven Mile

 Canyon at approximately 7:00-7:30 PM (MDT). 11 Mr. Darland estimated that he was traveling

 approximately 50 mph when traveling up lake in the main channel.12 Mr. Darland was aware that

 ATONs marked the main channel of Lake Powell, and testified that he adhered to the ATON

 system while traveling up lake to Seven Mile Canyon. In the course of traveling from Wahweap

 Marina to Seven Mile Canyon, he passed Bullfrog Bay, the same location he passed several times

 one month prior. Using his memory – in lieu of the map he chose not to purchase - he should have

 been aware of all relevant ATONs for his return trip.

        d. The July 24th Accident – “I thought we had about 30 minutes to get back!”

        Mr. Darland visited with friends in Seven Mile Canyon until approximately 9:00 PM

 (MDT) at which time they traveled down lake, back towards Bullfrog Bay. He thought they had




                10 Exhibit 1, 47:24-48:7; 69:17-20
                11 Exhibit 5, pg. 3
                12 Exhibit 1, 132:19-22


                                                         18
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9515 Page 19 of 32




 about thirty minutes to get back, and it gradually became darker further down the channel.13

 Having just passed Bullfrog Bay earlier that evening, Mr. Darland was well aware of the ATONs,

 and the time it took to travel from Seven Mile Canyon to Bullfrog Bay. Despite this knowledge,

 he decided to stay at the houseboat at Seven Mile Canyon until after sunset, which occurred at

 8:39 PM. The moon did not rise until 11:47 PM, two hours after the accident (MDT).14

         On the return trip to Bullfrog Bay, Mr. Darland was at the helm, Ms. Decker was seated in

 port cockpit seat, and the three boys were seated in the bow. B.D. was seated in the port bow seat,

 D.D. was seated in the center bow seat, and G.D. was seated in the starboard bow seat.15

         Mr. Darland arrived at the mouth of Bullfrog Bay at approximately 9:30 PM (MDT),

 wherein he was reportedly traveling 25-30 mph, fifty-one minutes after the sun set. Based on his

 testimony, Mr. Darland intended to drive through the main channel and enter Bullfrog Marina

 using the Bullfrog Bay ATONs.16 This would require him to use ATONs marked BF1, BF2, BF3,

 and BF4. Rather than travel from buoy 95 to buoy 94, and enter Bullfrog Bay at BF 1, he turned

 too early into Bullfrog Bay by turning starboard after buoy 95.17 He then traveled toward the lights

 of Bullfrog Marina. The path chosen by Mr. Darland placed the Vessel outside of the marked

 channel, with the shoreline just 300 yards to his starboard, and BF 1 more than 800 yards off his

 port side.18




                13 Exhibit 1, 144:3-17
                14
                   Exhibit 5, pg. 4
                15 Exhibit 5, pg. 4-5
                16 Exhibit 5, pgs. 39-40
                17 Exhibit 5, pgs. 39-40
                18 Exhibit 5, pg. 39


                                                         19
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9516 Page 20 of 32




        Shortly after Buoy 95, and well outside the marked channel, Mr. Darland struck an island

 exposed because of the water level, causing the three children to be ejected. Had Mr. Darland

 entered Bullfrog Bay using BF 1, he would have avoided the impact with the exposed island.19

        e. On July 24th, 2016 Mr. Darland was not a prudent mariner.

        On the night of the accident, Mr. Darland’s decisions were not those of a prudent mariner,

 and resulted in the accident and injury.

                 i. Mr. Darland did not properly use the ATONs located on Lake Powell at

                     the time of the accident.

        On the night of the accident, the ATONs marking the safe channel were lit, on station, and

 easy to identify. Ranger Dallemolle traveled safely from the main river channel through Bullfrog

 Bay relying “solely” on the Bullfrog Bay ATONs in order to safely operate his vessel into Bullfrog

 Bay and arrived at Bullfrog Marina, Mr. Darland’s intended destination. He confirmed under oath

 that the Bullfrog Bay ATONs were on station with the lights functioning properly. He believed

 that the first navigational aid within Bullfrog Bay was visible no less than one mile out, and

 potentially up to four miles away.20 He testified the three succeeding navigational aids, BF2-BF4,

 were immediately visible once he reached BF1.21 Ranger Dallemolle traveled at a high rate of

 speed, in the dark, and without the benefit of radar, GPS, or a map chart plotter, and was able to

 safety navigate and arrive at Bullfrog Marina. Ranger Dallemolle properly followed the ATONs;

 Mr. Darland did not.




                19 Exhibit 5, pgs. 39-40
                20 Exhibit 3, 114:22-115:23
                21 Exhibit 3, 115:24-116:25


                                                        20
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9517 Page 21 of 32




        Rather than take the proper and prudent course demonstrated by Ranger Dallemolle, Mr.

 Darland inexplicably choose to take his own path, at night, after drinking alcohol, while traveling

 25-30 mph, with no look-out. There is no condition specific to the Vessel that affected Mr.

 Darland’s conscious decision to ignore the ATONs, which were designed to provide a safe

 channel. Had Mr. Darland simply followed the safe marked channel, as exhibited by Ranger

 Dallemolle, the accident would not have occurred. Given his prior experience in Bullfrog Bay,

 there is no excuse for his blatant disregard for the ATONs marking the safe channel.

                ii. Mr. Darland was not proceeding at a safe speed under the prevailing

                    circumstances and conditions in violation of the Inland Navigation Rules.

        Rule 6 of the Inland Navigation Rules requires that boat operators maintain a safe speed

 under prevailing conditions. Rule 6 reads:

        Every vessel shall at all times proceed at a safe speed so that she can take proper
        and effective action to avoid collision and be stopped within a distance appropriate
        to the prevailing circumstances and conditions. In determining a safe speed the
        following factors shall be among those taken into account: (a) By all vessels:

                (i) the state of visibility;
                (ii) the traffic density including concentration of fishing vessels or any other
                vessels;
                (iii) the maneuverability of the vessel with special reference to stopping
                distance and turning ability in the prevailing conditions;
                (iv) at night, the presence of background light such as from shore lights or
                from back scatter of her own lights;
                (v) the state of wind, sea, and current, and the proximity of navigational
                hazards;
                (vi) the draft in relation to the available depth of water.

        Mr. Darland testified that a safe speed when traveling in the dark is 10-15 mph. Under the

 prevailing circumstances, i.e. traveling after sunset, after consuming alcohol, and with the

 knowledge that there are unmarked hazards, Mr. Darland was not proceeding at a safe speed. By


                                                          21
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9518 Page 22 of 32




 traveling at a speed of 25-30 mph on Lake Powell on the night of July 24, 2016, Mr. Darland was

 in violation of Rule 6 of the Inland Navigation Rules.22 By traveling at a speed of 25-30 mph, Mr.

 Darland did not proceed at a safe speed so that he could take proper and effective action to avoid

 the collision and be stopped within a distance appropriate to the island and hazard.

               iii. Mr. Darland failed to have a proper look-out in violation of the Inland

                     Navigation Rules.

        The Inland Navigation Rules also require that a proper look-out be maintained at all times.

 Rule 5 of the Inland Navigation Rules reads:

        Rule 5: Every vessel shall at all times maintain a proper look-out by sight and
        hearing as well as by all available means appropriate in the prevailing
        circumstances and conditions so as to make a full appraisal of the situation and of
        the risk of collision.

        Mr. Darland violated Inland Rule 5 by failing to maintain a proper look-out. Mr. Darland

 was traveling at night, at 25-30 mph, after consuming alcohol all day. The only other adult on the

 Vessel at the time of accident was an intoxicated Jennifer Decker, whose experience operating

 boats was limited. Ms. Decker did not know the number on the ATONs that led into Bullfrog Bay,

 or what color they were,23 nor did she know which side of the ATONs a boat is supposed to travel

 when using the ATON system.24 Most importantly, Ms. Decker further stated that she was never

 asked to serve as look-out on the night of the accident. 25 The island Mr. Darland ultimately struck

 was approximately two feet out of the water. As captain of the Vessel, Mr. Darland’s failure to




                22 Exhibit 5, pgs. 41-42
                23 Exhibit 2, 97:22-99:16
                24 Exhibit 2, 101:8-102:1
                25 Exhibit 2, 32:11-14


                                                         22
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9519 Page 23 of 32




 maintain a proper look-out, in combination with his failure to proceed at a responsible speed,

 caused the accident.26

 III.    THE VESSEL WAS NOT DEFECTIVE OR UNREASONABLY DANGEROUS

         Products liability claims require proof of a defective product, which can include

 manufacturing flaws, design defects, and inadequate warnings regarding use. Niemela v. Imperial

 Mfg., Inc., 2011 UT App 333, ¶ 8, 263 P.3d 1191, 1195. A plaintiff must prove three elements to

 succeed in a strict products liability suit: “(1) that the product was unreasonably dangerous due to

 a defect or defective condition, (2) that the defect existed at the time the product was sold, and (3)

 that the defective condition was a cause of the plaintiff's injuries. Id. It is clear that there is not a

 scintilla of evidence that a defective condition of the Vessel caused the injuries complained of.

         The Utah Product Liability Act’s standard for determining whether a product is defective,

 requires a plaintiff to prove that the product was unreasonably dangerous to the user or consumer

 at the time it was sold by the manufacturer or other initial seller. Utah Code Ann. § 78B–6–703(1)

 (2008). As defined by the Act, the standard for “unreasonably dangerous” focuses on consumer

 expectations:

         As used in this part, “unreasonably dangerous” means that the product was
         dangerous to an extent beyond which would be contemplated by the ordinary and
         prudent buyer, consumer, or user of that product in that community considering the
         product's characteristics, propensities, risks, dangers, and uses together with any
         actual knowledge, training, or experience possessed by that particular buyer, user,
         or consumer.

 Id.




                 26
                      Exhibit 5, pgs. 41-42

                                                            23
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9520 Page 24 of 32




        Further, the statute also creates a rebuttable presumption of nondefectiveness applicable

 to a product compliant with government standards:

        There is a rebuttable presumption that a product is free from any defect or defective
        condition where the alleged defect in the plans or designs for the product or the
        methods and techniques of manufacturing, inspecting and testing the product were
        in conformity with government standards established for that industry which were
        in existence at the time the plans or designs for the product or the methods and
        techniques of manufacturing, inspecting and testing the product were adopted.

 Niemela v. Imperial Mfg., Inc., 2011 UT App 333, ¶ 10, 263 P.3d 1191, 1196.

        A plaintiff claiming negligence in a product defect context must prove the

 ordinary elements of negligence, including duty and causation. Id. at 1198. A parties failure to

 present evidence that, if believed by the trier of fact, would establish any one of the elements of

 the prima facie case justifies a grant of summary judgment. Id. at 1191.

        In a claim for product defect, under either a theory of negligence or strict liability, proof is

 required that the defective product caused the accident. Any claim that the Vessel was defective

 and that it caused the accident is wholly unsupported by any evidence or testimony in this matter.

        a. No witness claims the Vessel caused or contributed to cause the accident.

        Despite Theut’s and Gagliardi’s claims against Cobalt and AWS pending in Maricopa

 County Superior Court in the State of Arizona, and the United States’ claims in this matter, there

 is no fact evidence or opinion evidence to support a claim that the Vessel was defective,

 unreasonably dangerous, or a cause of this accident.

        Mr. Darland testified that he felt the Vessel was in good condition and had all the

 equipment necessary for safe operation. Mr. Darland further testified that he did not think there

 was anything wrong with the Vessel that led to the accident. The only other adult on the Vessel at

 the time of the accident was Jennifer Decker. When asked under oath if she had any issues with

                                                          24
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9521 Page 25 of 32




 the Vessel, she replied “No”.27 When asked if she or Mr. Darland had issues with the children

 riding in the bow, she replied that no one ever expressed a concern2829. She also confirmed that

 Mr. Darland never expressed any complaint regarding the Vessel.

        b. No expert has opined that the Vessel was defective at the time of the accident or

            that it caused or contributed to cause the accident.

        Utah courts have not squarely decided whether a plaintiff can prove the existence of a

 defect in a products liability action without expert testimony. Blank v. Garff Enterprises Inc., 2021

 UT App 6, ¶29, 482 P.3d 258, 266. But generally in cases involving “scientific matters beyond the

 capacity of an ordinary juror,” expert testimony is needed for plaintiffs to make out a prima facie

 case. Id. In particular, expert testimony may be necessary in cases that involve trades or professions

 that require specialized knowledge, “such as medicine, architecture, and engineering.” Id.

        The question of causation is generally reserved for the jury, but the district court “may rule

 as a matter of law on this issue if there is no evidence to establish a causal connection, thus leaving

 causation to jury speculation.” Id. at 267 quoting Niemela, 2011 UT App 333, ¶ 22, 263 P.3d 1191.

 “Utah courts generally require expert testimony to prove causation in tort cases in all but the most

 obvious cases.” Blank, 2021 UT App 6, ¶29, 482 P.3d at 267 quoting Ladd v. Bowers Trucking,

 Inc., 2011 UT App 355, ¶ 10, 264 P.3d 752. Whether “a plaintiff may be excepted from the

 requirement of using expert testimony to prove causation” often depends on the nature of the

 injury. See Niemela, 2011 UT App 333, ¶ 22, 263 P.3d 1191.



                27 Exhibit 2, 110:25-111:1
                28 This is evidenced by the fact that since the accident, there is documented proof
                that D.D. and G.D. have sat in the bow of a boat while it was underway.
                29 Exhibit 2, 114:22-115:14


                                                           25
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9522 Page 26 of 32




        United States of America, mimicking Theut’s and Gagliardi’s claims against Cobalt/AWS

 in the Maricopa County case, claims that any alleged damages were the proximate result of

 Cobalt/AWS’s fault, negligence, acts, omissions, and breaches of duty in the following respects:

 failure to properly and safely design, install, inspect and label the Vessel, its propulsion system

 and any safety mechanisms and component parts; by its failure to provide the Vessel with a non-

 defective and reasonably safe propeller system and safety guard for the propellers; by its failure to

 properly label and/or supply warning labels and other appropriate or adequate warnings and

 instructions to prevent the accident; and by its failure to use and/or adopt a reasonable alternative

 design which could have reduced or eliminated the foreseeable risk of harm, the omission of which

 rendered the product not reasonably safe. [ECF 225 and 226]. These claims are of the very nature

 that require specialized knowledge and training reserved solely for an expert witness.

        After more than two years of fact and expert discovery, and after all parties have had a full

 and fair opportunity to litigate, there is no evidence to support any claim that some act or omission

 on the part of Cobalt and/or AWS caused or contributed to cause this accident. None of the parties

 have proffered any expert opinions that are critical of the Vessel in this action. The uncontradicted

 opinions and testimony of Cobalt’s and AWS’ retained experts prove that the Vessel was not

 defective, was not unreasonably dangerous, and that it did not cause or contribute to cause this

 accident.30 Without expert witnesses showing otherwise, there is no basis for finding Cobalt and/or

 AWS liable for the accident.




                30
                     Exhibit 5

                                                          26
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9523 Page 27 of 32




        c. The Vessel conformed with all applicable government and industry standards at the

            time of the accident.

        Further, the Tenth Circuit Court of Appeals has addressed a case with strikingly similar

 facts. In Allen, the plaintiff (“Allen”) went for a boat ride after dark on the Utah portion of Lake

 Powell. Allen v. Minnstar, 8 F.3d 1470, 1472 (10th Cir. 1993). Allen was sitting in the front of the

 boat when the driver of the boat made a sharp turn, causing Allen to fall overboard. Id. The boat

 ran over Allen, who was struck and injured by the boat’s unguarded propeller. Id. In addition to

 other injuries, Allen’s leg was amputated above the knee. Id. Allen alleged that various defendants

 were liable because the boat was defectively designed and unreasonably dangerous for not being

 equipped with a propeller guard by such defendants. Id. Summary judgment was granted in favor

 of the boat manufacturers by the District Court of Utah based upon the following reasoning:

        This court is unwilling to set a new precedent in products liability law by
        imposing liability on manufacturers whose products conform to the safety
        standards of the industry, but do not incorporate every possible safety feature
        regardless of cost or effect on performance of the manufacturer’s product. Id.
        at 1473. (emphasis added).

        The Tenth Circuit upheld the lower court’s summary judgment ruling. The court in Allen

 held that under strict product liability claim, the party must show that at the time of the injury an

 “alternative, safer design, practicable under the circumstances existed. Id. at 1479; see also

 Peterson v. Raymond Corp., 994 F.3d 1224, 1226 (10th Cir. 2021). The court in Allen placed

 significant reliance upon Elliott v. Brunswick Corp. 903 F.2d 1505 (11 th Cir. 1990). The Eleventh

 Circuit in Elliott reversed the District Court’s judgment, concluding that a boat motor manufacturer

 was not liable to a juvenile on a product liability theory for the juvenile’s injuries suffered from

 impact by a boat propeller that did not have propeller guards. “The Eleventh Circuit held that


                                                          27
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9524 Page 28 of 32




 when [the plaintiff] failed to demonstrate the existence of a safer, practical propeller guard for use

 on planning pleasure boats as required by Alabama law, she failed to establish a products liability

 or negligence claim.” Id. at 1510.

         The Allen Court also referenced Wheeler v. John Deere Co., which succinctly summarized

 Elliott as standing for the proposition that the danger of a rotating boat propeller was sufficiently

 obvious and with cognition to preclude imposition of §402A liability upon the manufacturer of an

 outboard motor. Wheeler v. John Deere Co., 935 F.2d 1090, 1104 (10 th Cir. 1991).

         As stated supra, Ms. Decker was one of the passengers aboard the Vessel on the day of the

 accident. Ms. Decker has experience as a boat passenger, but almost none as a boat operator on

 Lake Powell, or specifically in Bullfrog Bay. Even with this limited boat operation experience,

 Ms. Decker knew that boat propellers are sharp31, rotate very rapidly32, and that contact with a boat

 propeller when rotating can cause injury.33 Ms. Decker knew that you should not get close to any

 boat propeller, regardless of whether it was idle or propelling.34 However, there was nothing about

 this particular boat propeller that made it any more dangerous than any other boat propeller. In

 fact, Mr. Darland had no concern about his safety while on the Vessel.35 Quite simply, there are

 no facts that can be advanced by any party that would demonstrate that Cobalt and/or AWS is at

 fault for this accident.

         The plaintiffs in Allen and Elliott failed in their claims because, among other reasons, they

 presented no feasible, safer, alternative design that would have made the boat safer. As stated


                 31
                    Exhibit 2, 127:8-12
                 32 Exhibit 2, 126:24-127:7
                 33 Exhibit 2, 127:18-25
                 34 Exhibit 2, 128:1-8
                 35 Exhibit 2, 130:5-11


                                                          28
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9525 Page 29 of 32




 supra, the discovery ship has sailed. After more than two years of discovery, there is no evidence

 of an alternative design for this Vessel, nor has any party argued that Cobalt and/or AWS violated

 any industry standard in their production of the Vessel.

        It is a fact that the uncontroverted opinions of Cobalt’s and AWS’ experts prove that the

 Vessel was certified by NMMA and built in accordance with ABYC standards.36 The ABYC

 develops safety standards for the design, construction, equipage, maintenance, and repair of the

 small craft and their systems. Cobalt has certified their boats to be ABYC and NMMA compliant,

 including the Vessel, and in doing so, demonstrates compliance with marine industry best

 practices. This compliance includes, field of visibility from the helm, bow riding, and warnings.

        Given the complete lack of expert testimony even suggesting that the Vessel was defective,

 the uncontroverted opinions of Cobalt’s and AWS’ experts, and the uncontroverted opinions that

 the Vessel complied with all government and industry standards, the proof shows the Vessel was

 not defective, was not unreasonably dangerous, and did not cause or contribute to cause this

 accident. Given the absence of any evidence that would demonstrate liability on Cobalt and AWS,

 summary judgment is appropriate for all claims arising out of the July 24, 2016.

                                         CONCLUSION

        On July 24, 2016, with three minor children in the Vessel, Mr. Darland chose to travel

 outside of the marked channel, at night, while traveling 25-30 mph, with no look-out, and after

 consuming alcohol all day. When combined, the negligent acts of Mr. Darland on July 24, 2016

 caused the accident.




                36
                     Exhibit 5

                                                            29
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9526 Page 30 of 32




        Even more, there is not a single piece of evidence establishing liability on Cobalt and/or

 AWS. Cobalt manufactured the Vessel at issue while AWS sold it within the stream of commerce.

 After the close of all discovery, there is not a scintilla of evidence proving that the Vessel was

 defective, unreasonably dangerous, or that it causes or contributed to cause the accident at issue.

        WHEREFORE, for the reasons stated herein, Cobalt Boats, LLC and AWS Boats, LLC

 pray that the Court sustain their Joint Motion for Summary Judgment and enter judgment in their

 favor for all claims arising out of the July 24, 2016 accident.

        Dated this 26th day of May, 2021,

                                                       SNOW CHRISTENSEN & MARTINEAU

                                                       /s/ Adam M. Pace
                                                       Andrew M. Morse
                                                       Adam M. Pace
                                                       Attorneys for Cobalt Boats, LLC and
                                                       AWS Boats, LLC

                                                       BROWN & JAMES, P.C.
                                                       /s/ Bradley R. Hansmann
                                                       Bradley R. Hansmann
                                                       Daniel P. Hunkins
                                                       Attorneys for Cobalt Boats, LLC and
                                                       AWS Boats, LLC




                                                          30
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9527 Page 31 of 32




                                 CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing was served electronically with the U.S. District Court

 of the State of Utah by using the CM/ECF system. I certify that all parties or their counsel of

 record are registered as ECF Filers and that they will be served by the CM/ECF system

  Timothy B. Smith                       Burt Rosenblatt
  Jones Waldo Holbrook & McDonough       Alicia Funkhouser
  170 South Main Street, Suite 1500      Ely Bettini Ulman Rosenblatt & Ozer
  Salt Lake City, UT 84101               3200 N. Central Avenue, Suite 1930
  tsmith@joneswaldo.com                  Phoenix, AZ 85012
  Attorneys for Claimants Paul J. Theut, afunkhouser@eburlaw.com
  Guardian Ad Litem for D.D. and G.D     Attorneys for Tara Galiardi

  J. Tyrrell Taber                                 Andrew G. Deis
  Barbara Montano                                  Deiss Law, P.C.
  BURG SIMPSON                                     10 W. 100 S., Suite 425
  2398 E. Camelback Road, Suite 1010               Salt Lake City, UT 84101
  Phoenix, AZ 85016                                adeiss@deisslaw.com
  ttaber@burgsimpson.com                           Attorneys for Tara Galiardi
  bmontano@burgsimpson.com
  Attorneys for Claimants Paul J. Theut,           John W. Huber
  Guardian Ad Litem for D.D. and G.D.              John K. Mangum
                                                   U.S. Department of Justice
  William L. Banning                               111 S. Main Street, Suite 1800
  Rebecca Rojas                                    Salt Lake City, UT 84111
  Banning, LLP                                     John.huber@usdoj.gov
  P.O. Box 9600                                    John.mangum@usdoj.gov
  Rancho Santa Fe, CA 92067                        Attorneys for Limitation Plaintiff U.S. of
  wbanning@banningllp.com                          America
  rrojas@banningllp.com
  Attorneys for Claimants Paul J. Theut,           R. Michael Underhill
  Guardian Ad Litem for D.D. and G.D.              Eric Kaufman-Cohen
                                                   Frank J. Anders
  Michael D. Padilla                               Aviation, Space, & Admiralty Litigation
  THE PADILLA LAW GROUP, LLP                       Torts Branch, Civil Division, West Coast
  320 Encinitas Blvd., Ste. A
  Encinitas, CA 92024                              Office
  padilla@padillalawgroup.com                      U.S. Department of Justice
  Attorneys for Claimants Paul J. Theut,           P.O. Box 36028
  Guardian Ad Litem for D.D. and G.D.              450 Golden Gate Avenue, Room 7-5395
                                                   San Francisco, CA 94102
  John R. Lund                                     Mike.underhill@usdoj.gov

                                                         31
Case 4:18-cv-00065-DN-PK Document 364 Filed 05/26/21 PageID.9528 Page 32 of 32




  Katherine E. Venti                         Eric.kaufman-cohen@usdoj.gov
  Alan S. Mouritsen                          Franklin.j.anders@usdoj.gov
  Parsons Behle & Latimer                    Attorneys for Limitation Plaintiff U.S. of
  201 S. Main Street, Suite 1800             America
  P.O. Box 45898
  Salt Lake City, UT 84145
  jlund@parsonsbehle.com                     Phillip S. Lott
  ecf@parsonsbehle.com                       John W. Holt
  Attorneys for Aramark Sports &             Litigation Division
  Entertainment                              Utah Attorney General’s Office
                                             160 East 300 South, 6th Floor
  Terence S. Cox                             P.O. Box 140856
  Cox Wootton Lerner Griffin & Hansen, LLP   Salt Lake City, UT 84114
  900 Front Street, Suite 350                phillott@agutah.gov
  San Francisco, CA 94111                    jholt1@agutah.gov
  tcox@cwlfirm.com                           Attorneys for the State of Utah
  Attorneys    for     Aramark   Sports   &
  Entertainment                             R. Blake Hamilton
                                            Durham Jones & Pinegar, P.C.
  Lara A. Swensen                           111 S. Main Street, Suite 2400
  James Dodge Russell & Stephens, P.C.      P.O. Box 4050
  10 W. Broadway, Suite 400                 Salt Lake City, UT 84110
  Salt Lake City, UT 84101                  Bhamilton@djplaw.com
  lswensen@hjdlaw.com                       Attorneys for Kane County, Utah
  Attorneys for Jeffrey Darland
                                            Patrick X. Fowler
  Christopher A. Abel                       Alexix G. Terriquez
  Wilcox & Savage, PC                       SNELL & WILMER, LLP
  440 Monticell Ave., Suite 220             400 E. Van Buren, Ste. 1900
  Norfolk, VA 23510                         Phoenix, AZ 85004
  cabel@wilsav.com                          pfowler@swlaw.com
  Attorneys for Jeffrey Darland             aterriquez@swlaw.com
                                            Attorneys for Mercury Marine, Inc. and
                                            Brunswick Corporation




                                               /s/ Adam M. Pace




                                                  32
